DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
NOTE: In the reply filed 5/1/22, two claims numbered “34” have been presented. The first instance of claim 34 is an independent claim and the second instance of claim 34 is dependent upon claim 33, which is dependent upon claim 1. For the purposes of this Office Action, the first instance of claim 34 is referred to as 34A and is treated as an independent claim, and the second instance of claim 34 is referred to as 34B and is treated as a dependent upon claims 33 and 1. It is recommended that the second instance of claim 34 (34B) be amended to instead be renumbered as claim 35, and that current claim 35 be renumbered as claim 36. Applicant is further advised that current claims 34 and 35 should be reviewed to ensure that they depend upon the intended claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The specification filed 9/4/21 references “FIG. 17” on page 31 (in the “Brief Description of the Drawings” section) and “fig. 14-17” in paragraph 0040. However, the drawings filed 10/15/21 do not include a “FIG. 17”. It is also noted that Figures 14 and 15 are described in paragraph 0042 as illustrations of the clamping mechanism before and after clamping, respectively, but Figure 15 appears to show the set up prior to clamping and Figure 16 appears to show the mechanism after clamping. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to because several figures introduce new matter. As further described below, the use of the zig-zag clamping mechanism/pressed metal covering in combination with the shape of the flexible loop member having flexible arches and/or bypass-bends is not disclosed in the original disclosure or shown in the original drawings. This combination of elements is also not disclosed in the parent application (15/715775) which has been incorporated by reference. Thus, the clamping mechanism illustrated in Figures 3-6, 8, and 13 constitutes new matter. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 20, 26, 30, 32, 34A, 34B, and 35 are objected to because of the following informalities:
Claim 1, lines 21 and 23: “the respective” should be replaced with --a respective one-- (similar issues are present in claims 20, 26, and 34A)
Claim 1, lines 25-26: “consists at least 4 corners” should be replaced with --consists of at least 4 corners--
Claim 1, line 25 uses the transitional phrase “consists” with respect to at least one of the two flexible steel flat wire loop members. The transitional phrase “consists” is close-ended--therefore all of the subsequent recitations of “at least 4 corners” or “at least 4 sides” should be amended to delete the recitation “at least”, since the close-ended transitional phrase “consists” precludes any additional corners or sides.
Claim 20, lines 25-26: “consists at least 4 corners” should be replaced with --consists of at least 4 corners--
Claim 26, line 6: “consists a first end point” should be replaced with --consists of a first end point--
Claim 26, line 27: “consists at least 4 corners” should be replaced with --consists of at least 4 corners--
Claim 30, line 2: “comprises” should be replaced with --comprising--
Claim 32, line 2: “of third” should be replaced with --of the third--
Claim 32, line 3: “an outer” should be replaced with --an outer edge--
Claim 34B, line 3: “an outer” should be replaced with --an outer edge--
Claim 35, line 2: “having” should be replaced with --has--
As noted above, two claims numbered 34 are presented. The claims must be renumbered in appropriate order

Applicant is advised that the claims are replete with minor grammatical errors, and similar errors may be present that are not specifically pointed out above. The above examples are non-limiting, and all of the claims should be reviewed and amended as appropriate. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 20-26, and 29-35 (including both claims numbered 34) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 20, 26, and 34 each recite “each of the [two/at least one] flexible steel flat wire loop members consists of a first end point and a second end point of a flexible steel flat wire secured in a loop by a pressed metal covering with opposite pressing points against two covering width surfaces of the pressed metal covering, wherein the flexible steel flat wire has two wire width surfaces and two wire thickness surfaces, wherein each of the two wire width surfaces is greater than each of two wire thickness surfaces; wherein the pressed metal covering has the two covering width surfaces and two covering thickness surfaces, wherein each of the two covering width surfaces is greater than each of the two covering thickness surfaces; wherein the pressed metal covering secures the first end point and the second end point of the flexible steel flat wire within without overlapping the first end point and the second end point, wherein at least one of the opposite pressing points presses against one of the two covering width surfaces and at least another of the opposite pressing points presses against another of the two covering width surfaces”. Claim 1 further requires at least two flexible arches and a bypass-bend, claim 20 requires three flexible arches and two bypass-bends, claim 26 requires four outwardly arched sides, and claim 34 requires two sides and two corners, wherein one of the sides is continuously arched between the two corners. Claim 3 recites three flexible arches and claim 22 recites four flexible arches. The original disclosure of the application does not provide sufficient support for the steel flat wire having two width sides greater than two thickness sides, a pressed metal covering, and flexible loop members including flexible arches and a bypass-bend, two bypass-bends, or four outwardly arched sides connected at corners. The original specification of the instant application does not disclose dimensions of the loop members (i.e. the width and thickness of the wire) or a pressed metal covering securing ends of the loop members without overlapping and having pressing points on sides of the covering.
Applicant has pointed to the parent application (15/715775) for support of these limitations. However, while the parent application does disclose the wire dimensions and the metal covering, it does not disclose shapes of the flexible loop members including flexible arches, bypass bends, or outwardly arched sides between adjacent corners. The combination of these features is not disclosed in the original disclosure of either the parent application or the instant application. It is noted that the original disclosure does disclose a clamping member (711, 716, and 721; shown in Figure 7 of the drawings and described in paragraph 0019, but it does not disclose details of the clamping member including pressing points, width and thickness sides, or connection of the end points of the flexible loop member without overlapping. Additionally, the loop members shown in Figure 7 do not include the corners, arched sides, or bypass-bends required by the claims. The original disclosure also only shows or describes the clamping member with respect to a circular, ovular, or rectangular loop member (either without corners/bypass bends or without outwardly arched sides), and not in combination with a flexible loop member having flexible arches, bypass-bends, or outwardly arched sides. The disclosure of the parent application does not disclose the flexible arches or bypass-bends at any point. These features are not described or shown in combination in either the instant application or the parent application, and the limitations are therefore considered to be new matter.
MPEP 2163 states in part:

    PNG
    media_image1.png
    402
    954
    media_image1.png
    Greyscale

The combination of the clamping member and wire dimension with the flexible arch/bypass-bend/outwardly arched shape of the loop members is not considered to be expressly, implicitly, or inherently disclosed in the original disclosure, including the disclosure of the parent application that is incorporated by reference. The amendment to the claims and the specification is also not found to be a correction to address an obvious error in the disclosure.
Claims 4, 5, 7, 21, 23-25, 29-33, 34B (the second instance of claim 34), and 35 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(a).

Specification
The amendments filed 5/1/22 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is located in the claims and drawings filed 5/1/22, as set forth above.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, 20-26, and 29-35 (including both instances of claim 34) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with examples of insufficient antecedent basis and unclear or inconsistent language. The below examples are non-limiting only, and the entirety of the claims must be reviewed and amended as appropriate to ensure adequate clarity.
Claim 1 introduces a pressed metal covering for each flexible steel flat wire loop member (thus requiring two pressed metal coverings) in lines 3-8, and recites “the pressed metal covering” in line 15. It is unclear if both pressed metal coverings are required to have the subsequently recited structure, or if only one is required to have said structure. If only one pressed metal covering is being referenced in line 15, it is unclear which of the two coverings is “the” covering. A similar issue is present in claim 1 with respect to the first and second end points (two first end points and two second end points are introduced in line 6, but lines 15-17 later reference “the first end point” and “the second end point”) and the flexible steel flat wire (two flat wires are introduced in lines 5-6--one for each loop member, but “the flexible steel flat wire is referenced later in the claim in at least line 16). As a result, it is unclear if only one of the flexible loop members is required to have the claimed structure, or if both loop members must have the structure.
Claim 20 includes the same issues described with respect to claim 1 above, wherein multiple elements or sets of elements (two flexible steel flat wire loop members, two pressed metal coverings, two flexible steel flat wires) are introduced in lines 3-8, but only one of the elements or sets of elements is later referenced in the claims (e.g. “the flexible steel flat wire” in line 9). Claim 26 similarly introduces multiple flexible steel flat wire loop members, flexible steel flat wires, and pressed coverings, but later references singular elements or groups of elements. As described above, it is unclear if all of the elements referenced are required to meet the respective limitations, or if only one of the elements referenced is required to meet the limitations--and if so, which of the multiple elements is being referenced.
Claim 1 recites that at least one flexible steel flat wire loop member consists of two flexible arches, but claims 3 and 4 introduce third and fourth flexible arches. Claims 3 and 4 are indefinite, as they introduce features of the loop member that are outside the bounds of the “consists” transitional phrase used in claim 1. Claim 20 similarly recites that the at least one of the two flexible steel flat wire loop members consists of three flexible arches, but claim 22 introduces a fourth flexible arch. The transitional phrase “consists” is close-ended--therefore all of the subsequent recitations in the claims (and dependent claims) of “at least 4 corners”, “at least 4 sides”, or “at least two flexible arches” are indefinite, since they imply that additional corners, sides, or arches are permitted. The use of the transitional phrase “consists” explicitly precludes any additional corners, sides, or arches (or any other elements of the loop member not specifically set forth in the limitation). Claim 26 similarly uses “consists” with “at least”, which is also indefinite.
Claim 4 recites “a total of at least four flexible arches” in lines 2-3 and later recites “one of the at least three flexible arches” in line 4. It is unclear which arches are the “three” flexible arches, since four flexible arches are previously introduced.
Claims 5 and 24 recite “the fabric-hinge and fabric borders”. There is insufficient antecedent basis for the limitation “the…fabric borders”.
Claim 20 introduces “a fabric-hinge and a fabric” in line 2 and later recites “a fabric with a fabric-hinge” in lines 3-4. It is unclear if a new fabric-hinge and fabric are being introduced. As best understood, only one fabric and fabric-hinge are disclosed in the application. If multiple fabrics and fabric-hinges are being introduced, then it is unclear which element is being referenced with the recitations of “the fabric-hinge” and “the fabric” later in the claim.
Claim 22 recites “the at least one of the two flexible steel flat wire loop members has a total of at least four flexible arches on each of the two flexible steel flat wire loop members”. This recitation is unclear as to whether four flexible arches are required on one of the loop members or both, as the limitation begins by referencing “the at least one of the two flexible steel flat wire loop members” and ends by references “each of the two flexible steel flat wire loop members”.
Claim 22 introduces four flexible arches and later recites “respective ones of the at least one three flexible arches”. The recitation “one three flexible arches” is grammatically unclear, and is further unclear as to which arch is being references (since four arches have been introduced, it is unclear which one is the one arch or three arches).
Claim 26 recites “An interior window sunshade comprising: at least one flexible steel flat wire loop member” and later recites “the two flexible steel flat wire loop members” in line 3. There is insufficient antecedent basis for two flexible steel flat wire loop members.
Claims 32 and 34B recites “the interior window sunshade consists a fabric border”. The use of the close-ended transitional phrase “consists” in each of these claims is indefinite, as the interior window sunshade is previously introduced with elements other than a fabric border, and claim 1 (upon which claims 32 and 34 depend) recites “An interior window sunshade comprising”. The two transitional phrases “comprising” and “consists” cannot both be used to refer to the interior window sunshade--it is either open to additional elements or closed to additional elements. It is unclear whether or not claims 32 and 34 are intended to limit the sunshade to only having a fabric border, as other elements have been previously introduced as a part of the sunshade.
Claim 34A recites “at least one of the two flexible steel flat wire loop members secured to the fabric consists 2 of corners connecting a second side of 2 sides which is continuously outwardly arched to a first side of the 2 sides which is substantially straight”. It is unclear how the Applicant is defining the second side such that the loop member can be formed with only two sides. Applicant provided a drawing illustrating the second side, which is copied below:

    PNG
    media_image2.png
    336
    585
    media_image2.png
    Greyscale

However, it is unclear how this portion of the loop member can be interpreted as only a single side, particularly since the disclosure explicitly refers to the same drawings as illustrations of four sides and four corners. Applicant is entitled to be their own lexicographer, but a special definition must be clearly set forth in the disclosure. The drawing provided by Applicant seems to be arbitrarily combining three sides that are clearly set forth in the disclosure as being distinct sides into a single second side, without setting forth a special definition for the term “side” that would include such an interpretation. It is further noted that the drawing provided by Applicant appears to be a combination of the embodiments shown in Figures 5 and 6, and at least Figure 6 Is described in paragraph 0018 as having four corners (which is outside of the scope of the claim, since the claim uses “consists” and requires no more than two corners).
Claim 34B recites “a fabric border extending on a top and a bottom of the second side”. It is unclear how the fabric border can be positioned on both a top and a bottom of the second side in this context, as claim 34B is dependent upon claims 33 and 1, which requires four sides such that the second side is a lower side. How can the fabric positioned within the loop member be considered the border? It appears that claim 34B may have been intended to depend upon claim 34A, which must be addressed in the renumbering of the claims.
Dependent claims not specifically addressed above are nonetheless rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 32, 33, 34B, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. Patent No. 4,815,784) in view of Castaneda (U.S. Patent No. 3,899,818), Yerby (U.S. Patent No. 1,736,688), and Hwang (U.S. Patent No. 5,785,106).
Regarding claim 1, Zheng discloses an interior window sunshade (20) comprising: two flexible steel flat wire loop members (22; column 3, lines 58-61 discloses a flexible steel composition and at least Figure 13 depicts a flat shape), a fabric-hinge (28) and a fabric (32);
wherein the two flexible steel flat wire loop members are secured to the fabric with the fabric-hinge in-between the two flexible flat wire loop members [FIG. 1]; wherein each of the two flexible steel flat wire loop members consists of a first end point and a second end point [FIG. 11] of a flexible steel flat wire (column 3, lines 58-61) [FIG. 13] secured in a loop [FIG. 6] by a covering with opposite pressing points (the clip 46 reads on the covering; Figure 11 further depicts at least two opposite contact points between the clip 46 and the wire loop member 22, which read on the claimed “pressing points”);
wherein the flexible steel flat wire has two wire width surfaces and two wire thickness surfaces, wherein each of the two wire width surfaces is greater than each of the two wire thickness surfaces (Figures 9, 10, and 13 illustrate the shape of the wire member; as shown best in Figure 13, two sides of the wire member are longer than two other sides of the wire member--the longer sides are the wire width sides and the shorter sides are the wire thickness sides);
wherein the covering secures the first end point and the second end point of the flexible steel flat wire [FIG. 11];
wherein at least one of the two flexible steel flat wire loop members secured to the fabric consists at least 4 corners and at least 4 sides; wherein each of the at least 4 corners is outwardly arched [FIG. 6], wherein each of the at least 4 sides is substantially straight or outwardly arched [FIG. 6], wherein each of at least one side of the at least 4 sides includes a flexible arch (interior vertical side of each loop member 22), wherein one of the at least 4 corners includes a single bypass bend (upper interior corner of the loop member 22), wherein the flexible arch is an outward arched side of the at least 4 sides between two adjacent corners of the at least 4 corners [FIG. 6] (see annotated drawing below);
wherein a first side (lower side of each loop member 22) of the at least 4 sides is a lower side;
wherein a second side (inner vertical side of each loop member 22) of the at least 4 sides is directly connected to the first side via a first corner of the at least 4 corners and includes a flexible arch [FIG. 6];
wherein a third side (upper side of each loop member 22) of the at least 4 sides is directly connected to the second side via a second corner of the at least 4 corners, wherein the second corner includes the single bypass-bend (the gradual curve formed by the second corner defines a bend that allows obstacles to bypass said bend), wherein the single bypass-bend is an upper interior corner of the at least 4 corners [FIG. 6];
wherein the third side is directly connected to a fourth side (outer vertical side of each loop member 22) of the at least 4 sides via a third corner of the at least 4 corners [FIG. 6], wherein the fourth side is a substantially vertical outer side and directly connected to the first side via a fourth corner of the at least 4 corners [FIG. 6];
wherein the fabric-hinge is a connecting fabric between the two flexible steel flat wire loop members [FIG. 6], wherein the at least one of the two flexible steel flat wire loop members is secured to the fabric in an orientation in which the second side of the at least one of the two flexible loop members is adjacent to the fabric hinge [FIG. 6].


    PNG
    media_image3.png
    430
    677
    media_image3.png
    Greyscale

Zheng does not disclose that the covering is a metal pressed covering having opposite pressing points, that the flexible steel flat wire is secured within the covering without overlapping, that the loop member comprises only a single bypass-bend, or a flexible arch formed by the first side.
Nonetheless, Castaneda discloses a connecting member for a flexible steel flat wire member comprising a pressed metal covering with opposite pressing points [FIG. 3] (see annotated drawing below), wherein the pressed metal covering has two covering width sides each greater than two covering thickness sides [FIG. 3] (Figure 3 depicts the covering thickness sides on the edges of the metal covering 3 and the covering width sides on the top and bottom of the metal covering 3; the width sides are shown as being larger than the thickness sides); wherein the pressed metal covering secures a first end point and a second end point of the flexible steel flat wire within without overlapping the first end point and the second end point, wherein at least one of the opposite pressing points presses against one of the two covering width sides and at least another of the opposite pressing points presses against another of the two covering width sides [FIG. 3]; wherein the at least one of the opposite pressing points faces inward to the respective of the two flexible loop members and the at least another of the opposite pressing points faces outward to the respective of the two flexible steel flat wire loop members (as shown in the annotated drawing below, the pressing points on the first wire width side face outward and the pressing points on the second wire width side face inward).

    PNG
    media_image4.png
    461
    612
    media_image4.png
    Greyscale

Furthermore, Yerby discloses a window screen assembly (1) comprising at least two flexible arches (as shown in Figure 6, all of the four sides of the screen 1 are outwardly arched flexible arches), wherein a lower side of the screen comprises one of the flexible arches [FIG. 6].
Furthermore, Hwang discloses a window shade assembly comprising flexible wire loop members (21), wherein each of the two flexible loop members has only a single bypass-bend (the dotted line configuration shown in Figure 6 illustrates only a single bypass-bend at the upper interior corner 34, wherein the lower interior corner 36 does not define a bypass-bend).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering of Zheng to have the configuration taught by Castaneda, in order to provide a secure connection for the ends of the wire members that minimizes the dimension of the wire members and coverings in the thickness direction. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first side of the loop member of Zheng to be outwardly arched to form a flexible arch, as taught by Yerby, in order to provide a more secure fit for the sunshade within a window space by providing a resilient force pressing against the bottom side of the window opening. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the loop members of Zheng to include only a single bypass bend, as taught by Hwang, in order to ensure that the lower side of the shade has more support at the lower interior corners while still allowing the shade to accommodate common obstructions such as rearview mirrors.
Regarding claims 3 and 4, Zheng discloses that the at least one of the two flexible steel flat wire loop members includes at least one flexible arch on the second side, but does not disclose three flexible arches.
Nonetheless, Yerby discloses a window screen assembly including a total of at least four flexible arches [FIG. 6], wherein each of the first side, second side, third side, and fourth side of a respective loop member is formed by respective ones of the at least three flexible arches (each of the sides of the screen 1 is formed by a flexible arch, as shown in Figure 6).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first, third, and fourth sides of the loop member of Zheng to be formed by flexible arches, as taught by Yerby, in order to provide a more secure fit for the shade assembly by providing a resilient retention force on the sides of the shade that presses against the frame of the window.
Regarding claim 5, Zheng discloses that the fabric-hinge and fabric borders are formed as part of the fabric (the fabric spanning the interior of the loop members, the fabric-hinge, and the fabric forming the border are all continuous or connected with each other as shown in Figure 6; column 4, line 60-column 5, line 4 further discloses the use of a single piece of fabric to form the interior portion, the hinge, and the border, which reads on the limitation).
Regarding claim 7, Zheng discloses that the fabric extends outward from the first side and/or the third side and/or the fourth side of the at least one of the two flexible steel flat wire loop members (Figure 6 depicts the perimeter portion 24 positioned on each of the first, third, and fourth sides of each loop member; Figure 10 further depicts the perimeter formed by the fabric sleeve portion 56 extending outwardly from the loop member at least to a small extent--since a dimension of the extension is not set forth by the claim, this reads on the limitation “extends outward”).
Regarding claim 32, Zheng discloses that the interior window sunshade consists a fabric border extending on a top of third side, a bottom of the first side and an outer of the fourth side of the at least one of the two flexible steel flat wire loop members (Figure 6 depicts the perimeter portion 24 positioned on each of the first, third, and fourth sides of each loop member and the hinge portion 28 extending outwardly from the second side; Figure 10 further depicts the perimeter formed by the fabric sleeve portion 56 extending outwardly from the loop member at least to a small extent--since a dimension of the extension is not set forth by the claim, this reads on the limitation “extending”).
Regarding claim 33, Zheng discloses that each of two flexible steel flat wire loop members has the at least 4 sides and the at least 4 corners [FIG. 6].
Regarding claim 34B, Zheng discloses that the interior window sunshade consists a fabric border extending on a top and a bottom of the second side and an outer of the first side of the at least one of the two flexible steel flat wire loop members (Figure 6 depicts the perimeter portion 24 positioned on each of the first, third, and fourth sides of each loop member and the hinge portion 28 extending outwardly from the second side; Figure 10 further depicts the perimeter formed by the fabric sleeve portion 56 extending outwardly from the loop member at least to a small extent--since a dimension of the extension is not set forth by the claim, this reads on the limitation “extending”; the border also extends above the upper side of the loop member, which reads on “a top of the second side” as best understood).
Regarding claim 35, Zheng discloses that the second side having more than one continuously outwardly arched sections (the second side can be divided along a lateral midline of the loop member into upper and lower sections, each of which is continuously outwardly arched as shown in Figure 6).

Claims 20-26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. Patent No. 4,815,784) in view of Castaneda (U.S. Patent No. 3,899,818) and Yerby (U.S. Patent No. 1,736,688).
Regarding claim 20, Zheng discloses an interior window sunshade (20) comprising: two flexible steel flat wire loop members (22; column 3, lines 58-61 discloses a flexible steel composition and at least Figure 13 depicts a flat shape), a fabric-hinge (28) and a fabric (32);
wherein the two flexible steel flat wire loop members are secured to a fabric with a fabric-hinge in-between the two flexible flat wire loop members [FIG. 1]; wherein each of the two flexible steel flat wire loop members consists of a first end point and a second end point [FIG. 11] of a flexible steel flat wire (column 3, lines 58-61) [FIG. 13] secured in loop [FIG. 6] by a covering with opposite pressing points (the clip 46 reads on the covering; Figure 11 further depicts at least two opposite contact points between the clip 46 and the wire loop member 22, which read on the claimed “pressing points”);
wherein the flexible steel flat wire has two wire width surfaces and two wire thickness surfaces, wherein each of the two wire width surfaces is greater than each of the two wire thickness surfaces (Figures 9, 10, and 13 illustrate the shape of the wire member; as shown best in Figure 13, two sides of the wire member are longer than two other sides of the wire member--the longer sides are the wire width sides and the shorter sides are the wire thickness sides);
wherein the covering secures the first end point and the second end point of the flexible steel flat wire [FIG. 11];
wherein at least one of the two flexible steel flat wire loop members secured to the fabric consists at least 4 corners and at least 4 sides; wherein each of the at least 4 corners is outwardly arched [FIG. 6], wherein each of the at least 4 sides is substantially straight or outwardly arched [FIG. 6], wherein at least one side of the at least 4 sides includes a flexible arch (interior vertical side of each loop member 22), wherein the flexible arch is an outward arched side of the at least 4 sides between two adjacent corners of the at least 4 corners [FIG. 6] (see annotated drawing above), wherein two of the at least 4 corners has one of two bypass-bends (upper and lower interior corners of the loop member 22) [FIG. 6];
wherein a first side (lower side of each loop member 22) of the at least 4 sides is a lower side [FIG. 6];
wherein a second side (inner vertical side of each loop member 22) of the at least 4 sides is directly connected to the first side via a first corner of the at least 4 corners and has the flexible arch [FIG. 6], wherein the first corner has one of the two bypass-bends (the gradual curve formed by the first corner defines a bend that allows obstacles to bypass said bend), wherein the one of the two bypass-bends is a lower interior corner that is configured to bypass an obstruction that is present between the two flexible steel flat wire loop members [FIG. 6] (the space between the loop members 22 formed by the gradual curve of the first corner is inherently configured to bypass obstructions present between the loop members based on the shape of the corner and the flexibility of the fabric hinge portion 28);
wherein a third side (upper side of each loop member 22) of the at least 4 sides is directly connected to the second side via a second corner of the at least 4 corners [FIG. 6], wherein the second corner has another of the two bypass-bends (the gradual curve formed by the second corner defines a bend that allows obstacles to bypass said bend), wherein the another of the two bypass-bends is an upper interior corner of the at least 4 corners that is configured to bypass an obstruction that is present between the two flexible steel flat wire loop members (the space between the loop members 22 formed by the gradual curve of the second corner is inherently configured to bypass obstructions present between the loop members based on the shape of the corner and the flexibility of the fabric hinge portion 28; Figure 2 further illustrates an obstruction in the form of a rearview mirror that is positioned between the loop members, which is understood to function in the same manner with the loop member shape shown in Figure 6);
wherein the third side is directly connected to a fourth side (outer vertical side of each loop member 22) of the at least 4 sides via a third corner of the at least 4 corners [FIG. 6], wherein the fourth side is a substantially vertical outer side and directly connected to the first side via a fourth corner of the at least 4 corners [FIG. 6];
wherein the fabric-hinge is a connecting fabric between the two flexible steel flat wire loop members [FIG. 6], wherein the at least one of the two flexible steel flat wire loop members is secured to the fabric in an orientation in which the second side of the at least one of the two flexible loop members is adjacent to the fabric-hinge [FIG. 6].
Zheng does not disclose that the covering is a metal pressed covering having opposite pressing points, that the flexible steel flat wire is secured within the covering without overlapping, or that the loop members comprise three flexible arches including the first and third sides.
Nonetheless, Castaneda discloses a connecting member for a flexible steel flat wire member comprising a pressed metal covering with opposite pressing points [FIG. 3] (see annotated drawing above), wherein the pressed metal covering has two covering width sides each greater than two covering thickness sides [FIG. 3] (Figure 3 depicts the covering thickness sides on the edges of the metal covering 3 and the covering width sides on the top and bottom of the metal covering 3; the width sides are shown as being larger than the thickness sides); wherein the pressed metal covering secures a first end point and a second end point of the flexible steel flat wire within without overlapping the first end point and the second end point, wherein at least one of the opposite pressing points presses against one of the two covering width sides and at least another of the opposite pressing points presses against another of the two covering width sides [FIG. 3]; wherein the at least one of the opposite pressing points faces inward to the respective of the two flexible loop members and the at least another of the opposite pressing points faces outward to the respective of the two flexible steel flat wire loop members (as shown in the annotated drawing above, the pressing points on the first wire width side face outward and the pressing points on the second wire width side face inward).
Furthermore, Yerby discloses a window screen assembly (1) comprising at least three flexible arches (as shown in Figure 6, all of the four sides of the screen 1 are outwardly arched flexible arches), wherein a lower side and an upper side of the screen comprise flexible arches [FIG. 6].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering of Zheng to have the configuration taught by Castaneda, in order to provide a secure connection for the ends of the wire members that minimizes the dimension of the wire members and coverings in the thickness direction. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and third sides of the loop member of Zheng to be outwardly arched to form flexible arches, as taught by Yerby, in order to provide a more secure fit for the sunshade within a window space by providing a resilient force pressing against the top and bottom sides of the window opening.
Regarding claim 21, Zheng discloses that the interior window sunshade is configured to be compatible with an automobile window [FIG. 1] or a building window. 
Regarding claim 22, Zheng discloses that the at least one of the two flexible steel flat wire loop members has at least one flexible arch on the second side, but does not disclose four flexible arches.
Nonetheless, Yerby discloses a window screen assembly comprising a total of at least four flexible arches [FIG. 6], wherein each of the first side, second side, third side, and fourth side of a respective loop member is formed by respective ones of the at least three flexible arches (each of the four sides of the screen 1 is formed by a flexible arch, as shown in Figure 6).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first, third, and fourth sides of the loop member of Zheng to be formed by flexible arches, as taught by Yerby, in order to provide a more secure fit for the shade assembly by providing a resilient retention force on the sides of the shade that presses against the frame of the window.
Regarding claim 23, Zheng discloses that each of the two flexible steel flat wire loop members has the at least 4 sides and the at least 4 corners [FIG. 6].
Regarding claim 24, Zheng discloses that the fabric-hinge and fabric borders extending outward from the first side, the third side, and the fourth side of each of the two flexible loop members (Figure 6 depicts the perimeter portion 24 positioned on each of the first, third, and fourth sides of each loop member; Figure 10 further depicts the perimeter formed by the fabric sleeve portion 56 extending outwardly from the loop member at least to a small extent--since a dimension of the extension is not set forth by the claim, this reads on the limitation “extends outward”) are formed as part of the fabric (the fabric spanning the interior of the loop members, the fabric-hinge, and the fabric forming the border are all continuous or connected with each other as shown in Figure 6; column 4, line 60-column 5, line 4 further discloses the use of a single piece of fabric to form the interior portion, the hinge, and the border, which reads on the limitation).
Regarding claim 25, Zheng discloses that the fourth side of the at least one of the at least two flexible steel flat wire loop members is substantially straight [FIG. 6].
Regarding claim 26, Zheng discloses an interior window sunshade (20) comprising:
at least one flexible steel flat wire loop member (22; column 3, lines 58-61 discloses a flexible steel composition and at least Figure 13 depicts a flat shape) and a fabric (32);
wherein the two flexible steel flat wire loop members are secured to the fabric with the fabric-hinge in-between the two flexible flat wire loop members [FIG. 1]; wherein each of the two flexible steel flat wire loop members consists of a first end point and a second end point [FIG. 11] of a flexible steel flat wire (column 3, lines 58-61) [FIG. 13] secured in a loop [FIG. 6] by a covering with opposite pressing points (the clip 46 reads on the covering; Figure 11 further depicts at least two opposite contact points between the clip 46 and the wire loop member 22, which read on the claimed “pressing points”);
wherein the flexible steel flat wire has two wire width surfaces and two wire thickness surfaces, wherein each of the two wire width surfaces is greater than each of the two wire thickness surfaces (Figures 9, 10, and 13 illustrate the shape of the wire member; as shown best in Figure 13, two sides of the wire member are longer than two other sides of the wire member--the longer sides are the wire width sides and the shorter sides are the wire thickness sides);
wherein the covering secures the first end point and the second end point of the flexible steel flat wire [FIG. 11];
wherein at least one of the two flexible steel flat wire loop members secured to the fabric consists at least 4 sides and at least 4 corners [FIG. 6], wherein at least one of the at least four sides is an outwardly arched side (inner vertical side of the loop member 22) between two adjacent corners of the at least 4 corners;
wherein each of the two flexible steel flat wire loop members is secured to the fabric with the fabric-hinge as a connecting fabric between the two flexible steel flat wire loop members [FIG. 6], wherein  one of the 4 sides of the at least one of the two flexible steel flat wire loop members is adjacent to the fabric-hinge, wherein a width of the fabric-hinge excludes any permanent or detachable additional flexible loop member [FIG. 6].
Zheng does not disclose that the covering is a metal pressed covering having opposite pressing points, that the flexible steel flat wire is secured within the covering without overlapping, or that each of the four sides are outwardly arched.
Nonetheless, Castaneda discloses a connecting member for a flexible steel flat wire member comprising a pressed metal covering with opposite pressing points [FIG. 3] (see annotated drawing above), wherein the pressed metal covering has two covering width sides each greater than two covering thickness sides [FIG. 3] (Figure 3 depicts the covering thickness sides on the edges of the metal covering 3 and the covering width sides on the top and bottom of the metal covering 3; the width sides are shown as being larger than the thickness sides); wherein the pressed metal covering secures a first end point and a second end point of the flexible steel flat wire within without overlapping the first end point and the second end point, wherein at least one of the opposite pressing points presses against one of the two covering width sides and at least another of the opposite pressing points presses against another of the two covering width sides [FIG. 3]; wherein the at least one of the opposite pressing points faces inward to the respective of the two flexible loop members and the at least another of the opposite pressing points faces outward to the respective of the two flexible steel flat wire loop members (as shown in the annotated drawing above, the pressing points on the first wire width side face outward and the pressing points on the second wire width side face inward).
Furthermore, Yerby discloses a window screen assembly (1) comprising a loop member with four sides and four corners, wherein each of the four sides is outwardly arched between two adjacent corners of the at least four corners (as shown in Figure 6, all of the four sides of the screen 1 are outwardly arched flexible arches).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering of Zheng to have the configuration taught by Castaneda, in order to provide a secure connection for the ends of the wire members that minimizes the dimension of the wire members and coverings in the thickness direction. 	to be outwardly arched to form flexible arches, as taught by Yerby, in order to provide a more secure fit for the sunshade within a window space by providing a resilient force pressing against the frame of the window opening.
Regarding claim 29, Zheng discloses two of the flexible steel flat wire loop members [FIG. 6] sewed on the fabric (column 3, lines 44-55) with a fabric hinge (28) in between, wherein the fabric hinge is directly connected to one of the 4 sides of the at least one of the two flexible steel flat wire loop members [FIG. 6].
Regarding claim 30, Zheng discloses a fabric border extending outward of the at least 4 sides of the at least one of the at least two flexible steel flat wire loop members (Figure 6 depicts the perimeter portion 24 positioned on each of the first, third, and fourth sides of each loop member and the hinge portion 28 extending outwardly from the second side; Figure 10 further depicts the perimeter formed by the fabric sleeve portion 56 extending outwardly from the loop member at least to a small extent--since a dimension of the extension is not set forth by the claim, this reads on the limitation “extending outward”).
Regarding claim 31, Zheng discloses that each of the two flexible steel flat wire loop members has the at least 4 sides and the at least 4 corners [FIG. 6].

Claim 34A is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. Patent No. 4,815,784) in view of Castaneda (U.S. Patent No. 3,899,818).
Regarding claim 34A, Zheng discloses an interior window sunshade (20) comprising: two flexible steel flat wire loop members (22; column 3, lines 58-61 discloses a flexible steel composition and at least Figure 13 depicts a flat shape), a fabric-hinge (28) and a fabric (32);
wherein the two flexible steel flat wire loop members are secured to the fabric with the fabric-hinge in-between the two flexible flat wire loop members [FIG. 1]; wherein each of the two flexible steel flat wire loop members consists of a first end point and a second end point [FIG. 11] of a flexible steel flat wire (column 3, lines 58-61) [FIG. 13] secured in a loop [FIG. 6] by a covering with opposite pressing points (the clip 46 reads on the covering; Figure 11 further depicts at least two opposite contact points between the clip 46 and the wire loop member 22, which read on the claimed “pressing points”);
wherein the flexible steel flat wire has two wire width surfaces and two wire thickness surfaces, wherein each of the two wire width surfaces is greater than each of the two wire thickness surfaces (Figures 9, 10, and 13 illustrate the shape of the wire member; as shown best in Figure 13, two sides of the wire member are longer than two other sides of the wire member--the longer sides are the wire width sides and the shorter sides are the wire thickness sides);
wherein the covering secures the first end point and the second end point of the flexible steel flat wire [FIG. 11];
wherein at least one of the two flexible steel flat wire loop members secured to the fabric consists 2 of corners connecting a second side of 2 sides which is continuously outwardly arched to a first side of the 2 sides which is substantially straight (the outer vertical side of the loop member 22 defines a first side, and the continuously curved portion of the loop member including the upper, inner vertical, and lower portions defines the second side; the 2 corners are defined at the upper and lower outer corners of the loop member 22; this is consistent with the definition of the second side set forth by Applicant, as best understood);
wherein the fabric-hinge (28) is a connecting fabric between the two flexible steel flat wire loop members [FIG. 6], wherein the at least one of the two flexible steel flat wire loop members is secured to the fabric in an orientation in which the second side of the at least one of the two flexible steel flat wire loop members is adjacent to the fabric-hinge, and the first side is adjacent and substantially parallel to one edge of the fabric [FIG. 6].

Response to Arguments
Applicant's arguments filed 5/1/22 have been fully considered but they are not persuasive.
The affidavit under 37 CFR 1.132 filed 5/1/22 is insufficient to overcome the rejection of the claims and the objections to the specification and drawings based upon new matter introduced to the drawings, disclosure, and claims as set forth in the last Office action because: Applicant’s arguments fail to clearly set forth support in the original disclosure of the instant application or the parent application for the combination of the loop member shape including arched sides or bypass bends with the specific covering structure. Applicant argues that the parent application discloses the clamping mechanism of the claimed covering structure, and the instant application discloses the claimed loop member shape. Examiner agrees with this statement. However, neither application discloses the two elements used in combination, and Applicant has not sufficiently demonstrated support for such a combination. Applicant states in the affidavit that “one of ordinary skill in the art would recognize and understand that a clamp made of a pressed metal covering is necessarily present for every embodiment of the window sunshade with all shown configurations of the flexible loop member, including figs. 1-8”. This is not found persuasive, as one of ordinary skill in the art would readily recognize other types of clamping mechanisms that could be used with the different flexible loop member, and it is clearly not necessary for connection, as there a large number of different connection mechanisms that would be recognizable to one of ordinary skill in the art. As an example, there is no disclosure that suggests that the bypass bend and arched side shape of the loop member is non-functional if the first end of the loop member and the second end of the loop member overlap within the clamp. To that end, it is conceivable that such a configuration may be more desirable or even required to ensure that the clamp is able to withstand greater bending forces associated with such a shape.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant sets forth several alleged advantages of the instant invention without pointing out how the combination of the prior art references would fail to demonstrate the same advantages.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's argument that Castaneda is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Zheng discloses a clamping member for an interior window sunshade and Castaneda discloses a configuration for a clamping member. The use of the clamping member in each reference is at least reasonably pertinent to the particular problem with which the applicant was concerned.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634     

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634